MINERAL PROPERTY OPTION AGREEMENT THIS AGREEMENT is dated as of the 26 day of October, BETWEEN: THUNDER BAY MINERALS INC., a company incorporated pursuant to the laws of Alberta with an office at 81onavista Drive SE, Calgary, Alberta T2J 7C9 (“Thunder”) AND: SOURCE GOLD CORP., a company incorporated pursuant to the laws of Nevada with an office at Suite 100 – 11245 Valley Ridge Drive, Calgary, Alberta, T3B 5V4. (“Source”) WHEREAS: A.Thunder is the owner of an undivided 100% legal and beneficial interest in those 19 mineral claims located north of Thunder Bay, Ontario, more particularly described in Schedule A to this Agreement (the “Property”); B.Thunder has agreed to sell to Source an undivided 50% legal and beneficial interest in the Property on the terms described herein. THEREFORE in consideration of the mutual covenants and agreements in this Agreement, the Parties agree as follows: 1. Definitions and Interpretation 1.1For the purposes of this Agreement: “Affected Party” has the meaning set forth in section 12.1; “Affiliate” means any person, partnership, joint venture, corporation or other form of enterprise which directly or indirectly controls, is controlled by, or is under common control with, a party to this Agreement.For purposes of the preceding sentence, “control” means possession, directly or indirectly, of the power to direct or cause direction of management and policies through ownership of voting securities, contract, voting trust or otherwise; “Agents” mean servants, employees, agents, workmen and contractors; “Closing” has the meaning set forth in section 4.5; -1- “Data” means all information and data, including without limitation, topographical data, which is in digital form and is in the possession or under the control of Thunder or its Affiliates relating to the Property; “Deed” has the meaning set forth in section 5.1; “Effective Date” means the date of execution of this Agreement; “Encumbrances” mean any and all mortgages, pledges, security interests, liens, charges, encumbrances, contractual obligations and claims of others, recorded and unrecorded, registered and unregistered. “Environmental Laws” means any and all federal, provincial and local laws, statutes, regulations, ordinances, bylaws, orders, permits, licences and approvals currently in effect or subsequently enacted that regulate or provide liabilities or obligations in relation to mining, mine development and mineral exploration or the existence, use, production, manufacture, processing, distribution, transport, handling, storage, removal, treatment, disposal, emission, discharge, migration, seepage, leakage, spillage or release of Hazardous Substances or the construction, alteration, use or operation, demolition or decommissioning of any facilities or other real or personal property in relation to the foregoing or otherwise in relation to the protection and preservation of the life, health or safety of persons, or to the protection and preservation of the environment, including but not limited to, air, soil, surface water, ground water, wildlife or personal or real property; “Environmental Liabilities” means any and all costs, expenses, damages, losses and liabilities of whatsoever kind, direct or indirect, including but not limited, to fines, penalties, settlements, interest, property damage and economic loss and costs and expenses incurred for investigation, study and monitoring and removal, treatment, storage, disposal, remediation, clean-up, abatement, reclamation or other activities, for breach of or failure to comply with, or otherwise suffered or incurred under, or incurred in order to comply with, any and all Environmental Laws, whether statutory, in contract or in tort, including negligence and strict liability, or howsoever otherwise, pertaining to the Property; “Escrow Agent” has the meaning set forth in section 5.1; “Escrowed Documents” has the meaning set forth in section 5.1; “Expenditures” means any and all direct and indirect expenses of or incidental to Operations conducted by or on behalf of Source or its Affiliates together with any and all costs, fees and expenses that may be paid to obtain a NI 43-101 compliant technical report, feasibility, engineering or other studies or reports on or with respect to the Property.For greater certainty and without limitation, the costs, fees and expenses of recording work for assessment credit under applicable legislation for the benefit of the Property are included in
